DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 01/08/21 has been entered in the case. Claims 1, 3-9, 12-15, 17-42, 44-48, 50-51 are pending for examination; claims 2, 16, 52-54 are withdrawn and claim 43 is cancelled.

Claim Objections

Claims 1 and 50 are objected to because of the following informalities:  the limitation “each electrode assembly includes ...” in lines 6-7 should be changed as --- said/the each electrode assembly includes ...--- (because the term “each electrode assembly” has been indicated in line 4 above).  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  the limitation “the user’s cheeks, forehead or chin” should be changed to --- a user’s cheeks, forehead or chin.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  the limitation “the user’s facial skin” should be changed to --- the skin layer of the user’s face --- (to match with the limitation “a skin layer of a user’s face” in claim 1).  Appropriate correction is required.
Claims 15, 38, 43, 44, 48-49 & 51 are objected to because of the following informalities:  the limitation “the user” lacks antecedent basic.  It should be changed to --- a user ---.  (A limitation “a user” has not mentioned in claims 1 or 50 for claim 51).  Appropriate correction is required.
Claim 29 is objected to because of the following informalities:  the limitation “the user’s facial skin” should be changed to --- the skin layer of the user’s face --- (to match with the limitation “a skin layer of a user’s face” in claim 1).  Appropriate correction is required.
32 & 33 is objected to because of the following informalities:  the limitation “each electrode assembly” in line 1 should be changed to --- the each electrode assembly ---.  It is noted that the limitation “each electrode assembly” has been mentioned in claim 1.  Appropriate correction is required.
Claims 37-38, 42, 44 are objected to because of the following informalities:  the limitation “the user’s skin” lacks antecedent basic.  It should be changed to --- the skin layer of the user’s face --- (as mentioned in line 6 in claim 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-9, 12-15, 17-34, 36-42, 44-45 & 50-51 are rejected under 35 U.S.C. 103 as being unpatentable over Imran (US 2013/0023815) in view of Gross et al. (US 6,078,842).
Regarding claim 1, Imran discloses a system in Figs. 5a-5d & 8a-8f, for transdermal iontophoretic delivery of an agent, and capable of delivering cosmetic agent as for intended use purpose, the system comprising:
a power source 97 that provides a charged balanced alternating output current 310 (AC, para [0038, 0057] that varies between a first current value and a second current value;
a pair or electrode assemblies 14 (includes an active electrode 20 and a return electrode 30), each electrode assembly 20/30 being configured to be held in contact with a skin layer of a user (and/or 
a patch 15 (a patch 15 can be a mask, as modified by Gross below) configured to fit over at least a portion of the user (and/or user’s face, will discussed below in Gross), wherein at least one of the patch 15 or the pair of electrode assemblies conforms to a contour of the user’s skin (can be user’s face);
Note: Imran discloses that a various embodiment, a patch assembly 500 can be bend and flex to allow the patch adhered to a contour of the use’s skin, para [0045].  Furthermore, the patch 15 is peanut or oval shape, and capable of using as a mask on the user’s face.  A person skilled in the art would recognize that the patch 15 can be bend and flex (as similar to the path assembly 500) to adhere to the contour of the user’s skin, i.e., face or cheek. 
A controller 93 integral to the patch 15 and operably coupled to the power source 97 and the electrode assemblies 20/30 to control delivery of the output current 310 from the power source 97 to the electrode assemblies 20/30, see Figs. 5b-5d.
Note: Imran discloses in para [0038] that the electrodes 14 and electronics module 90 positioned in the center portion 15c.  The electronics module 90 includes a controller 93 which corresponds to controller 530 (Fig. 6a) and a power source 97 corresponds s to power source 580 (Fig. 6b).  In other words, the controller 93 of the electronics module 90 is integral to the patch 15. 
Imran also discloses that wherein at least one of the electrode assemblies 20/30 in the pair includes a medium that carries the agent (can be cosmetic agent, as modified by Gross below), the medium being provided on the at least one electrode assembly to enable the output current 310 to repel the agent into the skin layer from the electrode assembly for a duration in which the output current 310 has a polarity that is the same as a polarity of the agent, para [0026, 0038].
Note: the output current 310 is AC (alternating current) has negative and positive polarities.  In order to repel the agent into the skin layer from the electrode assembly, the output current 310 must has same polarity with the polarity of the agent. 
Imran is silent that the patch 15 is a mask; however, the patch 15 has oval shape 15o that is configured to fit over at least a portion of the user’s face.  Imran does not disclose that the agent is a cosmetic agent. 

Giving such a teaching by Gross, a person having ordinary skill in the art, prior to the effective filling date of the claimed invention, would have easily recognizes that modifying the device of Imran with obtaining a patch in mask configuration or mask shape (e.g. each of the electrodes positioned on each side of mask, as shown in Figs. 1 & 3A-3B) being applied on a user’s face and providing an agent selected from cosmetic agent, as taught by Gross, would provide the benefit of delivering a cosmetic agent on the skin surface of the user’s face. 
Regarding claim 3, Imran in view of Gross discloses all the claimed subject matter in claim 1 above, Gross discloses that wherein the electrode assemblies are positioned on a left and right side of the mask respectively so as to make contact with a left side and right side of the user's face when the mask is placed over the user's face.  
Regarding claim 4, Imran in view of Gross discloses all the claimed subject matter in claim 1 above.  Gross further discloses that the electrode assemblies are separated by an electrically insulate barrier15/65.  
Regarding claim 5, Imran in view of Gross discloses all the claimed subject matter in claim 1 above.  Gross further discloses that wherein the at least portion of the user's face ICUB.P053-12App. No. 16/134,420comprises at least one of the user's cheeks, forehead or chin.  
Regarding claim 6, Imran in view of Gross discloses all the claimed subject matter in claim 1 above, Gross discloses that wherein the at least portion of the user's face comprises substantially all of the user's face.  
Regarding claim 7, Imran in view of Gross discloses all the claimed subject matter in claim 1 above, Imran discloses that wherein the mask includes a pore structure feature 24 (in Fig. 3b) configured to be positioned over and treat a skin feature on the user's face.  Note: although the device in Fig. 5 is different embodiment with Figs. 1-2 in Imran, however, both devices in Figs. 1-5d are iontophoresis devices.  A person skilled in the art would recognize that the layer structures or other electronic components in the device of Figs. 1-4b are formed as similar to the Figs. 5a-5d. 
Alternatively, Gross discloses that wherein the mask includes a pore structure feature 3-4, 52-54 configured to be positioned over and treat a skin feature on the user's face.  
Regarding claim 8, Imran in view of Gross discloses all the claimed subject matter in claims 1 and 7 above.  The limitation of claim 8 is a functional limitation and only requires to perform of function.  In this case, since Imran in view of Gross device is placed on a skin tissue of a patient, or on the user’s face.  Therefore, Imran in view of Gross device is capable of applying on the skin feature comprises at least of a pore structure, a wrinkle, an area of pigmentation or hyperpigmentation, or an area of inflammation.  
Regarding claim 9, Imran in view of Gross discloses all the claimed subject matter in claim 1 above.  Imran also discloses that the inside surface of the mask includes an adhesive 25 (Fig. 3b, also see note in claim 7 above) configured to adhere to the user’s facial skin.
Regarding claims 12 and 50, Imran in view of Gross discloses all the claimed subject matter in claim 1 above.  Imran in view of Gross discloses that wherein the power source 97 is integral to the patch 15 (or the power source 97 is integral to the mask, as modified by Gross).  
Notes: it is noted that the limitation of claim 50 is similar to the limitation of claim 1 above, except that the claim 50 further includes the limitation of claim 12 (e.g. the power source is coupled/integral to the mask). 
Regarding claim 13, Imran in view of Gross discloses all the claimed subject matter in claim 1 above. Imran discloses that wherein the power source comprises a waveform generator for generating a current waveform delivered to the pair of electrode assemblies, Figs. 8a-8d.  Gross also discloses the power source comprises a waveform generator in Fig. 6.   
Regarding claim 14, Imran in view of Gross discloses all the claimed subject matter in claim 1 above. Imran discloses that wherein the power source 97 or 570 (shown in FIG. 6b) and can include an electrochemical storage battery and circuitry for converting a DC (direct current) signal from the battery(s) into an AC (alternating current) signal, para [0038].  Therefore, Imran discloses that the power source 97/570 comprises a battery and a power inverter operatively coupled to a waveform generator for converting a DC current from the battery into an AC current
Regarding claims 15, 43 and 51, Imran in view of Gross discloses all the claimed subject matter in claims 1 and 50 above. Imran discloses an input mechanism 91 being coupled to or integrated with the power source 97 to trigger the power source to supply the output current 310 (AC current) and enable delivery of the agent (or cosmetic agent, as modified by Gross) in response to the user operating the input mechanism 91. 
 Regarding claim 17, Imran in view of Gross discloses all the claimed subject matter in claim 1 above. Imran discloses the power source is configured to provide the output current in a waveform that is asymmetrical, Fig. 8C and para [0061], so that a duration in which the output current has the polarity that is the same as the polarity of the cosmetic agent is longer than the duration when the minimum value of the output current is zero or negative.
Regarding claim 18, Imran in view of Gross discloses all the claimed subject matter in claim 1 above. Imran discloses the power source is configured to provide the output current in a waveform, Figs. 8d & 8e, that includes a ramp-up duration in which the value of the output current is increased to the maximum value.  
Regarding claims 19-20, Imran in view of Gross discloses all the claimed subject matter in claim 1 above. Imran discloses the power source is configured to provide the output current to include: (i) a base waveform that ranges between the maximum and minimum value, and (ii) a high frequency waveform that is superimposed over the base waveform; wherein power source is configured to provide the output current to include the high frequency waveform only for the duration in which the output current has the polarity that is the same as the polarity of the cosmetic agent, see Figs 8e & 8f.  
Regarding claim 21, Imran in view of Gross discloses that wherein each electrode assembly in the pair includes the medium that carries the cosmetic agent, so that each electrode assembly is positionable on the skin layer to direct the cosmetic agent into the skin layer in alternating instances coinciding with the output current received by that ICUB.P053-14App. No. 16/134,420electrode assembly alternating between the maximum and minimum values, see Figs. 8a-8f.  
Regarding claim 22, Imran in view of Gross discloses all the claimed subject matter in claim 1 above. Gross discloses that wherein the cosmetic agent comprises a skin hydrating agent or a moisturizing agent, i.e. lotion, cream or gel, or skin dryness, vitamin A, vitamin E, col. 7, line 40-col. 8, line 2.  
Regarding claims 23, 25-26, Gross discloses that the cosmetic agent comprises a wrinkle reducing agent, or antioxidant (e.g. hypha hydroxyl acid, or vitamin A, vitamin E, col. 7, lines 45-50). 
Regarding claims 24 and 28, Imran in view of Gross discloses the claimed invention except for the for the limitation as required in claims 24 and 28.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to obtain a wrinkle reducing agent and a cosmetic agent as listed in claims 24 and 28, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 
Regarding claim 27, Gross discloses that the cosmetic agent comprises a collagen stimulating agent (e.g. ginkgo extract, gola, vitamin A, E, col. 7, lines 45-59).
Regarding claims 29-31, Imran in view of Gross discloses the claimed invention.  Gross also discloses that the agents can be mixed; wherein the agent comprises: vitamin A, vitamin E, cellulite reducing agent, col. 7, lines 39-col. 8, line 2.   A person skilled in the art would recognize that Imran in view of Gross device includes that the cosmetic agent of at least one of the electrode assemblies comprises at least a first cosmetic agent and a second cosmetic agent, the first and second cosmetic agents are selected to synergistically interact in the skin to produce an enhanced cosmetic effect in the user’s facial skin. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the cosmetic agent, as required in claim 31, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 
Regarding claim 32, Imran in view of Gross discloses the claimed invention.  Imran discloses in Fig. 3b that each electrode assembly 20, 30 includes a contact thickness (including elements 21 & 24) that further comprises a reservoir 21 (on each side of the electrode assembly 20, 30) to retain the agent (or cosmetic agent, as modified by Gross), and a tissue contacting porous layer 24 in fluidic communication with the reservoir 21.
Although the device in Fig. 3b is different embodiment with Fig. 5 in Imran, however, both devices in Figs. 3b & 5a are iontophoresis devices.  A person skilled in the art would recognize that the layer structures or other electronic components in the device of Fig. 3b can be constructed similar to the device in Fig. 5a. 
Regarding claim 33, Imran discloses that wherein each electrode assembly includes a connector 26 (in Fig. 3b) that couples the electrode to the power source 100 (equivalent to power source 97 in Fig. 5a).  A person skilled in the art would recognize that the electrode assembly must include a connector, for example: similar to the connector 26 in Fig. 3b, to couple the electrode to the power source for producing electric signal or electric current. 
Regarding claim 34, Imran discloses that the power source is configured to generate the output current to have a waveform that is substantially sinusoidal, square, saw tooth, or trapezoidal shape, see Figs. 8a-8f.
Regarding claim 36, Imran discloses that wherein a maximum absolute value of a current to the electrode assemblies is between about 4 milliamps, para [0063].  
Regarding claim 37, Imran in view of Gross discloses the claimed invention.  Imran discloses a system for transdermal iontopheretic delivery in Fig. 6a comprising: a patch 505, a housing 560, a sensor 567 (i.e. pressure sensor) for detecting a condition in the user’s skin, para [0048], the sensor 567 being operatively coupled to the trigger the power source 570 to start, stop or modulate a supply of output current to the electrode assemblies responsive to detection of the skin condition, para [0048-0049].
Note: although the device in Fig. 6a is different embodiment with the device in Figs. 5a-5d in Imran, however, both devices in Figs. 5-6a are iontophoresis devices.  A person skilled in the art would recognize that the pressure sensor 567 can be included in the device system in Fig. 5a in Imran to detect the condition in the user’s skin.
Regarding claim 38, Imran in view of Gross discloses the claimed invention.  Imran discloses that the sensor 567 positioned within the patch 505.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to obtain the sensor positioned within an interior of the mask to make operable contact with user’s skin when the mask placed on the facial skin of the user, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. 
Regarding claim 39, Imran in view of Gross discloses the claimed invention.  Imran discloses that the condition to be detected is one of skin contact such as impedance, para [0048].
Regarding claim 40, Imran in view of Gross discloses the claimed invention.  Imran discloses that the sensor 567 positioned within the patch 505 (or within the mask of Imran in view of Gross).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to obtain the sensor positioned on a skin contact surface of the mask or a skin contacting surface of at least one of the pair of electrode assemblies, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. 
Regarding claim 41, Imran in view of Gross discloses the claimed invention.  As mentioned in the claim 37 above, the sensor 567 is a pressure sensor. 
Regarding claim 42, Imran in view of Gross discloses the claimed invention.  Imran further discloses that the controller interfaces (via the control button 91) with the sensor to modulate the output current as a response to the sensor detecting the condition in the user’s skin, paras [0048-0049].  It is well-known in the art that the control button 91 (or other user-actuation device) must provide a function to start or stop the output current.  For example: the on/off switch button for any electronic device. 
Regarding claim 44, Imran in view of Gross discloses the claimed invention. Gross discloses that wherein the mask comprising a substrate made of a thin flexible material, col. 8, lines 50-63.  Therefore, the mask (as Imran in view of Gross) is configured to bend and flex with movement of the user's such that the electrode assemblies maintain electrical contact with the user's skin during current delivery.  
Regarding claim 45, Imran in view of Gross discloses the claimed invention. Gross (or Imran in view of Gross) discloses that wherein mask is custom fit to the user's face, the custom fit including at least one of a mask size, contour or mask feature aligning with a skin feature on the user's face. 

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Imran (US 2013/0023815) in view of Gross et al. (US 6,078,842) and further in view of Imran (US 2010/0204637).
Imran’815 in view of Gross discloses all the claimed subject matter as required except for the limitation as required in claim 35.
Imran’637 discloses a system, in Figs. 1-5F, for transdermal iontophoresis delivery, the system comprising: a power source 108 that provides a charged balanced alternating output current (i.e. AC, para [0011) that varies between a first current value and a second current value, para [0010-0011]; a pair of electrode assemblies 110 & 112 (Fig. 1), 210 & 212 (Fig. 2), 310 & 313 (Fig. 3), each electrode assembly being configured to be held in contact with a skin layer; and wherein each electrode assembly  includes an electrode 130, 330, 310 that is operatively coupled to the power source 108, 208, 308 to receive the output current, Figs. 1-3.  Imran ‘637 further discloses that the system comprising:  a maximum absolute value of a voltage between first and second electrode assemblies during a period of the output current is in a range from about 1 to 100 volts, para [0040].  
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Imran’815 in view of Gross with obtaining maximum absolute value of a voltage between first and second electrode assemblies during a period of the output current is in a range from about 1 to 100 volts, as taught by Imran’637, in order to reduce or minimize electrical toxicity level or avoid to damage to a user’s skin.

Claims 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Imran (US 2013/0023815) in view of Gross et al. (US 6,078,842) and further in view of Martin (US 2015/0305417).
Imran in view of Gross discloses all the claimed subject matter as required except for a strap, as required in the claims 47-48.
Martin discloses a facemask 12 includes a strap 14 for securing the mask to a user’s face; wherein the strap is adjustable to allow the user to adjust how tightly the mask fits to the user’s face, para [0028]. 
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Imran in view of Gross with including an adjustable strap being attached on a facemask, as taught by Martin, in order to secure the facemask and allow a user to adjust the tightness the mask to fit on the user’s face. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-9, 12-15, 17-42, 44-48, 50-51 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228.  The examiner can normally be reached on M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUYNH-NHU H. VU/Primary Examiner, Art Unit 3783